EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on 2/18/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
A scalable battery module comprising:
a plurality of submodules, each of the plurality of submodules being configured to hold one or more cell batteries;
a first connector configured to secure an alignment of a first submodule and a second submodule of the plurality of submodules along a first direction, wherein the first submodule and the second submodule are adjacent and are secured by using at least one of two first slots and at least two first projections disposed on the first connector, and the first connector comprises a first plate aligned, along the first direction, to the first submodule and the second submodule, 
the first plate comprising:
a first projection along a second direction, wherein the first projection is disposed in a first pocket of the first submodule on a first side surface of the first submodule parallel to the first plate; and
a second projection along the second direction, wherein the second projection is disposed in a second pocket of the second submodule on a second side surface of the second submodule parallel to the first plate;
a second connector configured to secure an alignment of a third submodule and a fourth submodule of the plurality of submodules along [[a]]the second direction 
a third connector configured to secure an alignment of a fifth submodule and a sixth submodule of the plurality of submodules along a third direction perpendicular to the first direction and perpendicular to the second direction, wherein the fifth submodule and the sixth submodule are adjacent and are secured by using at least two second projections disposed on the third connector.

Claim 6 is cancelled.

Claim 16 is amended to recite:
The scalable battery module of claim 15, further comprising a first elastic layer coupled to the positive current collectors and a second elastic layer coupled to the negative current collectors

Claim 1 is allowable. The restriction requirement between Species, as set forth in the Office action mailed on 2/5/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/5/21 is withdrawn.  Claims 11-21, directed to Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: the drawings submitted on 12/10/21 obviate the objections to the drawings of 9/10/21; the amendment to the specification obviates the objection to the specification; the amendment to claims 6-8 obviate the USC 112 rejections; and the amendment to claim 1 obviates the USC 102 rejections. Watanabe ‘229 fails to disclose a third connector along at third direction that is perpendicular to both the first and second directions with the first and second directions being perpendicular to each other as well. In other words, that all three connectors are orthogonal to one another having slots and projections as claimed. However, Office takes the position that claim 1 as amended on 12/10/21 can still be rejected under USC 103. Golubkov ‘973, Lin ‘523, and Park ‘994 disclose battery stacks with perpendicular connectors that could be used in combination with Watanabe. What the prior art of record fails to disclose, however, are the limitations of previous claim 6 (now incorporated into claim 1 above). Both combining the references to include the features of claim 1 as well as adding a plate to the first connector with the features recited is not taught. Therefore, there is no motivation for such a configuration. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725